Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered November 13, 1992, convicting defendant, after a nonjury trial, of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 10 years to life to run concurrently with a term of 6 years to life imposed upon his guilty plea to attempted robbery in the second degree under the same indictment, unanimously affirmed.
Viewing the evidence in a light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), the victim’s testimony identifying defendant and describing the knife he used in the robbery was legally sufficient to support the verdict. Nor was the verdict against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The victim’s description of the knife as having a brown handle when in fact it was silver did not render his testimony incredible as a matter of law, particularly in light of his explanation of the alleged discrepancy (see, People v Esteves, 152 AD2d 406, 410, lv denied 75 NY2d 918). Defendant’s claim that the prosecutor improperly coached the victim by informing him that defendant had admitted robbing him with a toy gun rather than a knife is unpreserved for appellate review as a matter of law (CPL 470.05 [2]), and we decline to review it in the interest of justice. If we were to review it, we would find that it was not improper pretrial preparation of the witness to disclose this disputed fact, and that such preparation, which was brought out on cross-examination of the victim did not deprive defendant of a fair trial (compare, People v Robinson, 190 AD2d 697), or render the factual finding that a knife was used in the robbery rather than a toy gun against the weight of the evidence. Concur—Ellerin, J. P., Kupferman, Ross, Asch and Tom, JJ.